Exhibit 10.2

LOGO [g40545img01.jpg]

13 July, 2007

Strictly private and confidential

Mr. Peter Grover

20 New Road

Penn

Bucks

England

HP10 8DJ

Release agreement

Dear Peter:

I refer to your employment contract dated 1 January 2004 as amended by written
agreement on 24 November 2005 (“your contract”) and to your request for an early
release from the term of your contract with effect from 4 August 2007.

As you know, the initial term of your contract was for three years until
1 January 2007, which was then to be renewed automatically for a further two
years unless either you or TRX Europe gave at least 12 months’ notice to
terminate the contract at the end of the initial term. As neither you nor TRX
Europe gave such notice, the term was automatically renewed on 1 January 2007
for a further two years.

I am pleased to confirm that TRX Europe Ltd (“the Company”) is willing to
release you from the remainder of the term of your contract and to agree to vary
the fixed term period so that it will now expire on 4 August 2007 (“the release
agreement”).

The terms of the release agreement are as follows:

 

1. You will be released from your contract on 4 August 2007 (“the Termination
Date”) when your employment with the Company will terminate upon the expiry of
the varied fixed term period. Until the Termination Date you will continue to
receive your normal pay and benefits.

 

2. When your employment terminates, you will be entitled to receive any holiday
pay which has accrued to the Termination Date but which you have not yet taken.
Any holiday pay owed to you will be paid with your final salary and taxed in the
normal way.

 

3. In consideration of paragraph 12 below and your compliance with the terms of
this release agreement, the Company will pay you in August 2007, as agreed and
authorized by the CEO, CFO and COO of TRX, Inc., the following:

 

  (a) The sum of £96,528.10 which will be fully taxable

 

  (b) The sum of £6,180.00 into your personal pension plan.

 

4. In addition to the payments in paragraph 3, you are entitled to retain:

 

  (a) Your laptop computer provided that you have given access to the Company on
or before the Termination Date to sanitise the hard drive. You may also retain
the docking station and printer that you currently use with your laptop.

 

  (b) Your mobile phone telephone number which the Company will arrange to have
transferred to you.

TRX Europe Ltd

Registered Office: Sutherland House, Russell Way, Crawley, West Sussex, RH10
1UH, UK

Tel: +44 (0) 1293 608555, Fax: +44 (0) 1293 608556

Registered in England and Wales - No.3841799



--------------------------------------------------------------------------------

Grover Release Agreement, July 2007, Page 2.

 

  (c) For the avoidance of any doubt, the value of the benefits in paragraph 4
is £0.00.

 

5. Except for the equipment detailed in paragraph 4 (a) above, you must return
all property to the Company on or before the Termination Date including (without
limitation and as applicable)’:

 

  (a) office keys, mobile telephone, blackberry, your Company identification,
your Company security fob and any other electronic device or equipment;

 

  (b) computer software, memoranda, notes, records, files, correspondence and
any other documents and whether in paper or in any other format concerning the
business of the Company or any TRX company including all customer data, billing
information, service data and other technical material of the Company or any TRX
company and any other information (whether expressed to be confidential or not)
relating to the Company or any TRX company or any of its or their officers,
employees, clients or customers.

 

6. You acknowledge and agree that you have not retained nor will retain copies
of any computer software, memoranda, notes, records, files, correspondence and
any other documents and whether in paper or in any other format concerning the
business of the Company or any TRX company including all customer data, billing
information, service data and other technical material of the Company or any TRX
company and any other information (whether expressed to be confidential or not)
relating to the Company or any TRX company or any of its or their officers,
employees, clients or customers.

 

7. On or before the Termination Date you must erase irretrievably all data
relating to the business of the Company or any TRX company, its or their
officers, employees, clients or customers from any computer or other electronic
device to which you have access and which is not under the custody or control of
the Company and destroy any copies made of such data whether in paper or in any
other format.

 

8. If requested by the Company to do so you must provide a signed statement that
you have complied fully with your obligations under paragraph 7 and provide the
Company with such reasonable evidence of compliance as it may request.

 

9. You remain under a continuing duty of confidentiality and agree to comply
with clause 9 (f) of your contract after the Termination Date until such time as
it ceases to have effect.

 

10. You agree that clauses 9 (b), 9 (c), 9 (d), 9 (e), 9 (f), and 9 (h) or your
contract will continue to apply after the Termination Date. You further agree to
comply with the restrictions in clauses 9 (c) of your contract until their
expiry or until (if sooner) the Company consents in writing to waive the
requirements (whether in whole or in part) of any of these restrictions.

 

11. On or before the Termination Date and in any event upon request, you must
resign from any office or directorship that you have with the Company or any
group or affiliated company. You agree that no compensation or other payment is
due to you upon any such resignation.

 

12. You agree and accept that the payment made to you under paragraph 3 is in
full and final settlement of any payments due to you under your contract or any
claims that you have or may have against the Company or any TRX company or its
or their directors, officers or employees relating to your employment with the
Company or its termination. You and the Company agree that there is no
outstanding liability or claim (whether under common law, statute or otherwise)
against the other or (in the case of the Company) any of its directors, officers
or employees.



--------------------------------------------------------------------------------

Grover Release Agreement, July 2007, Page 3.

Please now sign the enclosed copy of this letter to confirm your agreement to
the terms of the release agreement and return it to me.

 

Yours sincerely, LOGO [g40545img02.jpg] Signed for and on behalf of TRX Europe
David D. Cathcart Director

I have read, understood and accept the terms of the release agreement and agree
to be bound by these. I also accept the payments in paragraph 3 in full and
final settlement of any payments due to me under my contract or any claims I
have or may have against the Company arising out of my employment with the
Company or its termination.

 

Signed   /s/ Peter Grover   Peter Grover

Dated: 13/7/7